Case: 17-11406      Document: 00514523711        Page: 1     Date Filed: 06/21/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                   No. 17-11406
                                                                                Fifth Circuit

                                                                              FILED
                                 Summary Calendar                         June 21, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

TRAMAIN DEON PRICE,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 6:17-CR-38-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Tramain Price appeals his conviction of possession of a firearm by a



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-11406      Document: 00514523711   Page: 2   Date Filed: 06/21/2018


                                 No. 17-11406

person addicted to a controlled substance, in violation of 18 U.S.C. § 922(g)(3).
He has filed an unopposed motion for summary disposition, conceding that his
arguments are foreclosed. He raises the issues only to preserve them for pos-
sible further review.

      Price asserts, relying on National Federation of Independent Business v.
Sebelius, 567 U.S. 519 (2012) (NFIB), that § 922(g)(3) is unconstitutional
because it regulates conduct that falls outside the Commerce Clause, but he
concedes that the issue is foreclosed by United States v. Alcantar, 733 F.3d 143
(5th Cir. 2013). In Alcantar, id. at 145, we noted that our decisions have “con-
sistently upheld the constitutionality” of 18 U.S.C. § 922(g)(1), which we
described as “a valid exercise of Congress’s authority under the Commerce
Clause.” We explained that NFIB “did not address the constitutionality of
§ 922(g)(1), and it did not express an intention to overrule the precedents upon
which our cases—and numerous other cases in other circuits—relied in finding
statutes such as § 922(g)(1) constitutional.” Alcantar, 733 F.3d at 146. Al-
though Alcantar concerned the constitutionality of § 922(g)(1) following NFIB,
see id. at 145−46, its holding—like the holdings of other cases referenced herein
addressing § 922(g)(1) convictions—applies with equal force to § 922(g)(3), the
closely-related provision under which Price was convicted. See United States
v. Butler, 637 F.3d 519, 523 (5th Cir. 2011) (explaining that “[t[he subsections
of § 922(g) list the nine classes of prohibited status under which people cannot
possess firearms). Thus, as Price concedes, this argument is foreclosed. See
Alcantar, 733 F.3d at 145−46.

      Citing United States v. Wallace, 889 F.2d 580, 583 (5th Cir. 1989), Price
contends that this court’s construction of § 922(g) is contrary to the plain lan-
guage because we do not interpret the statutory phrase “possess in or affecting
commerce” as requiring proof that the defendant’s possession of the firearm


                                       2
    Case: 17-11406     Document: 00514523711     Page: 3   Date Filed: 06/21/2018


                                  No. 17-11406

was in or affecting commerce, but only that the firearm itself “crossed state
lines.” We have held, however, that evidence that “the firearm traveled in or
affected interstate commerce” suffices to establish the interstate-commerce
“nexus” of the statute. See United States v. Gresham, 118 F.3d 258, 265−66
(5th Cir. 1997) (§ 922(g)(1) case). One panel of this court may not overrule a
decision of another panel in the absence of an intervening contrary or super-
seding decision by this court sitting en banc or by the Supreme Court. See
United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014). Therefore, Price’s
argument is foreclosed.

      Relying on Flores-Figueroa v. United States, 556 U.S. 646 (2009), Price
challenges his conviction on the ground that the indictment did not allege, and
the factual basis did not establish, that he knew that his possession of the fire-
arm was in or affecting interstate commerce. Under United States v. Dancy,
861 F.2d 77, 81−82 (5th Cir. 1988), a § 922(g)(1) conviction “requires proof that
the defendant knew that he had received (or possessed or transported) a
firearm but does not require proof that he knew that the firearm had an inter-
state nexus.” United States. v. Schmidt, 487 F.3d 253, 254 (5th Cir. 2007).
Price asserts that his argument is foreclosed by United States v. Rose, 587 F.3d
695 (5th Cir. 2009), which was decided after Flores-Figueroa. Indeed, in Rose,
587 F.3d at 705−06, we determined that Dancy remains good law even after
Flores-Figueroa. In view of the foregoing, Price correctly concedes that this
argument is foreclosed.

      Accordingly, because summary disposition is appropriate, the motion for
summary disposition is GRANTED, and the judgment is AFFIRMED. See
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                        3